Case 3:20-cv-00075-DJN Document 72 Filed 02/26/20 Page 1 of 2 PagelD# 515

IN THE UNITED STATES DISRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division
GABBY KLEIN, et al.,
Plaintiffs,
v. Civil No. 3:20cv75 (DJN)
ALTRIA GROUP, INC. et al.,
Defendants.
ORDER

This matter comes before the Court on the Parties’ Joint Position Statement (ECF No. 69)
filed on February 24, 2020. In their joint statement, the parties request that the Court adopt the
deadlines for filing an amended complaint and the briefing of a motion to dismiss that the
transferor court previously adopted. Because the parties are in agreement, the Court will hereby
ADOPT that schedule (ECF No. 47) and will hereby CANCEL the scheduling conference
previously scheduled for March 4, 2020. Accordingly, it is hereby ORDERED that:

1. Lead Plaintiffs shall file a consolidated amended complaint by March 24, 2020;

2. Defendants shall answer, move to dismiss or otherwise respond to the consolidated
amended complaint within 60 days of the filing of the consolidated amended complaint;

3. If Defendants move to dismiss, Lead Plaintiffs shall file their opposition within 60 days
after Defendants file their motion to dismiss; and

4. Defendants shall file their reply within 45 days after Lead Plaintiffs file their opposition.

Further, because this case is governed by the Private Securities Litigation Reform Act of
1995, there is a mandatory stay of “all discovery and other proceedings” in this matter pending

the Court’s resolution of Defendants’ expected motion to dismiss. See 15 U.S.C. § 78u-

4(b)(3)(B).
Case 3:20-cv-00075-DJN Document 72 Filed 02/26/20 Page 2 of 2 PagelD# 516

Finally, if Lead Plaintiffs, pursuant to Rule 15(a)(1), file a second consolidated amended
complaint in response to Defendants’ motion to dismiss, Lead Plaintiffs shall not have leave to
file a subsequent amended pleading without filing a separate motion for leave to amend, which
shall be granted only upon satisfaction of the requirements of Rule 16(b)(4) and Rule 15. See
Nourison Rug Corp. v. Parvizian, 535 F.3d 295, 298 (4th Cir. 2008) (requiring parties moving
for leave to amend outside of the deadlines prescribed in a scheduling order to satisfy the good
cause requirement of Rule 16(b)(4) and the requirements of Rule 15). Additionally, if Lead
Plaintiffs do not file an amended pleading in response to Defendants’ motion to dismiss, the
Court will resolve the relevant motion based on the consolidated amended complaint, with leave
to amend granted only upon the satisfaction of Rule 16(b)(4) and Rule 15.

Let the Clerk send a copy of this Order to all counsel of record.

 

It isso ORDERED.
/s/ I
David J.Novak  ‘V/
United States District Judge
Richmond, Virginia

Date: February 26. 2020
